DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 04 March 2022 and affidavit filed 15 February 2022 for the application filed 22 October 2019. Claims 1-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/749,278, filed 23 October 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Claim 1 and dependent Claims 2-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 12-29, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 14 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1, Species A(i) is allowable. The restriction requirement among species A(i), A(ii), A(iii), and A(iv), as set forth in the Office action mailed on 14 June 2021, has been reconsidered in view of the allowability of claims The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of 14 June 2021 is withdrawn. Species A(ii), A(iii), and A(iv), directed to non-elected species of the A unit, are no longer withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

37 CFR 1.130 Affidavit 
The affidavit under 37 CFR 1.130 filed 15 February 2022 is sufficient to overcome the rejection of Claims 1-6 and 9-11 based upon 35 U.S.C. 102(a)(1) as being anticipated by JANSONE-POPOVA et al. (Environ. Sci. Technol. 2019, 53, 878-883; published 16 October 2018) and Claims 7 and 8 based upon 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, upon 35 U.S.C. 103 as obvious over JANSONE-POPOVA with evidentiary support from MITRA et al. (J. Am. Chem. Soc. 2016, 138, 2823-2828).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (please note especially the number of A and B units in each claim):
Claim 1:
In the species list of A units, change the “(iv)” label to “(iii)”;
“each asterisk (*) in the at least two A units denotes a connection point with an asterisk in the at least one B unit 
“the R1, R2, R3, R4, and R5
“total positive charge provided by the at least two A units”. 
Claim 10:
“wherein the R1, R2, R3, R4, and R5 groups are hydrogen atoms”.
Claim 11:
“wherein the at least two A units have the formula”. 
Claim 12:
In the species list of A units, change the “(iv)” label to “(iii)”;
“each asterisk (*) in the at least two A units denotes a connection point with an asterisk in the at least one B unit 
“the R1, R2, R3, R4, and R5 groups are independently…”; and
“total positive charge provided by the at least two A units”. 
Claim 28:
“wherein the R1, R2, R3, R4, and R5 groups are hydrogen atoms”.
Claim 29:
“wherein the at least two A units have the formula”. 
Claim 30:
“each asterisk (*) in the at least three A units denotes a connection point with an asterisk in the at least two B units”;
“the R1, R2, R3, R4, and R5 groups are independently…”; and
“total positive charge provided by the at least three A units”. 
Claim 31:
“each asterisk (*) in the at least two A units denotes a connection point with an asterisk in the at least one B unit 
 “the R1, R2, R3, R4, and R5 groups are independently…”; and
“total positive charge provided by the at least two A units”. 
Claim 32:
“each asterisk (*) in the at least three A units denotes a connection point with an asterisk in the at least two 
“the R1, R2, R3, R4, and R5 groups are independently…”; and
“total positive charge provided by the at least three A units”. 
Claim 33:
“each asterisk (*) in the at least two A units denotes a connection point with an asterisk in the at least one B unit 
 “the R1, R2, R3, R4, and R5 groups are independently…”; and
“total positive charge provided by the at least two A units”. 

Allowable Subject Matter
Claims 1-33 allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed toward organic polymer compositions and uses of said compositions for removing oxoanions from aqueous solutions, e.g., for the removal of toxic chromate, arsenate, selenite, sulfate, etc. from groundwater to reduce major water pollutants. The organic polymer compositions comprise two types of units, e.g., a guanidium-based cationic unit  and a central linker group, having specific chemical formula. The closest prior art of record, JANSONE-POPOVA et al. (Environ. Sci. Technol. 2019, 53, 878-883) is applicant’s own work as affirmed by the affidavit filed 15 February 2022. However, it is noted that CUSTELCEAN et al. (Chem. Eur. J. 2016, 22, 1997-2003) reads upon the organic polymer composition comprising two units A(iii) (at least claimed in Claims 30-33) and one unit B; however, it is further noted that these claims require at least three unit A and at least two unit B, which CUSTELCEAN fails to disclose or suggest. Even further, Applicant has required that the R group of the B unit linker to at least have the structure –(CH2)t-, which is not known or shown to be obvious in the art in combination with all other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777